

EXHIBIT 10.1




Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.


















LICENSE AGREEMENT




DATED AS OF FEBRUARY 8TH, 2015




BETWEEN




SHIRATORI PHARMACEUTICAL CO., LTD.




AND




CENSA PHARMACEUTICALS INC.



























--------------------------------------------------------------------------------



ARTICLE 1  DEFINITIONS
ARTICLE 2  LICENSES
2.1 License Grant to Censa
2.2 Sublicense Rights
2.3 Disclosure Of Licensed Know-How
2.4 Additional Rights
ARTICLE 3  DEVELOPMENT AND COMMERCIALIZATION
3.1 Development
3.2 Regulatory Matters
3.3 Commercialization of Product
3.4 Censa Access to Development Information and Shiratori Personnel and
Consultants
3.5 Joint Manufacturing Committee and Joint Concerns
3.6 Development Phase Drug Substance Supply
3.7 Development Assistance Services
3.8 Commercial Phase Drug Substance Supply
3.9 Failure to Supply and Second Source of Supply
ARTICLE 4 INITIAL PAYMENT AND MILESTONE PAYMENTS
4.1 Milestone Payments
4.2 Backup or Alternative Revenue
ARTICLE 5 ROYALTIES
5.1 Royalty Rates
5.2 Term of Royalties
5.3 No Obligation
5.4 Offset
5.5 Reports and Payments
5.6 Taxes and Withholding
5.7 Currency Exchange
5.8 Maintenance of Records; Audits
ARTICLE 6 REPRESENTATIONS, WARRANTIES, AND COVENANTS
6.1 Mutual Representation and Warranties
6.2 Additional Shiratori Respresentations, Warranties, and Covenants
ARTICLE 7 CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
7.1 Confidentiality
7.2 Authorized Disclosure
7.3 SEC Filings
7.4 Public Announcements
7.5 Survival
ARTICLE 8 INDEMNIFICATION
8.1 Indemnification by Censa
8.2 Indemnification by Shiratori
8.3 Insurance Proceeds
8.4 Survival
8.5 Insurance


2





--------------------------------------------------------------------------------



ARTICLE 9 TERM AND TERMINATION
9.1 Term
9.2 Voluntary Termination by Censa
9.3 Termination for Material Breach
9.4 Consequences of Termination or Material Breach
9.5 Bankruptcy
9.6 Liabilities
ARTICLE 10 INTELLECTUAL PROPERTY
10.1 Ownership of Intellectual Property
10.2 Patent Prosecution
10.3 Infringement Actions Against Thrid Parties
10.4 Infringement of Third Party Intellectual Property Rights
10.5 Offset
10.6 Compulsory Licenses
10.7 Marks for the Product
10.8 No Trademark Rights
10.9 Invention Dates
10.10 No Other Rights to Censa Intellectual Property
ARTICLE 11 DISPUTES, GOVERNING LAW
11.1 Disputes
11.2 Governing Law
ARTICLE 12 MISCELLANEOUS
12.1 Assignment
12.2 Further Actions
12.3 Force Majeure
12.4 Notices
12.5 Amendment
12.6 Waiver
12.7 Counterparts
12.8 Descriptive Headings
12.9 Severability
12.10 Entire Agreement of the Parties
12.11 Independent Contractors
12.12 Accrued Rights; Surviving Obligations
12.13 Compliance With Export Regulations
12.14 No Third Party Beneficiaries
12.15 No Strict Construction
12.16 Language
Schedules / APPENDICES
Schedule 6.2(b) – Licensed Patents / Appendix A – Development Plan






3





--------------------------------------------------------------------------------



LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the “Agreement”), dated as of February 8th, 2016 (the
“Effective Date”), is made by and between Shiratori Pharmaceutical Co., Ltd., a
Kabushiki Kaisha (KK) corporation organized and existing under the laws of Japan
and having its principal office at 2-3-7 Akanehama, Narashino-shi, Chiba-ken,
275-0024 JAPAN (“Shiratori”) and Censa Pharmaceuticals Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 222 Third Street, Suite 2240, Cambridge, Massachusetts 02142
USA (“Censa”). Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Article 1.


WITNESSETH:


WHEREAS, Shiratori has developed the Product and is the owner of, or has the
right to license to Censa, certain Licensed Technology relating thereto;


WHEREAS, manufacture of the Product involves the practice of patented inventions
and relies on know-how developed at the expense of Shiratori;


WHEREAS, Censa is a specialty pharmaceutical company focusing on development and
commercialization of innovative pharmaceutical drug products for the treatment
of Central Nervous System (CNS) diseases;


WHEREAS, Shiratori wishes to serve as supplier of the Product for clinical and
commercial purposes;


WHEREAS, Censa wishes to gain access to the Product for use in connection with
and furtherance of its development and commercialization;


WHEREAS, Shiratori qua licensor wishes to grant a license to Censa under the
Licensed Technology to research, have researched, develop, have developed, make,
have made, use, import, market, have marketed, offer for sale, sell and have
sold the Product in the Territory; and


WHEREAS, Censa qua licensee wishes to obtain such a license from Shiratori,
subject to the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


ARTICLE 1.
DEFINITIONS
When used in this Agreement, each of the following capitalized terms shall have
the meanings set forth in this Article 1.


4





--------------------------------------------------------------------------------



1.1  “Affiliate” means any corporation, company, partnership or other entity
which controls, is controlled by, or is under common control with a specified
entity. For purposes of this definition, “control” shall be presumed to exist
where one entity owns directly or indirectly more than fifty percent (50%) (or
such lesser percentage as may be the maximum percentage allowed to be owned by a
foreign corporation under the applicable laws or regulations of a particular
jurisdiction outside of the United States) of the equity having the power to
vote in the election of directors or to direct the management and policies of
another entity.
1.2 “Business Day” means any day except a Saturday, Sunday, or any other day on
which a commercial bank in Tokyo, Japan or Boston, Massachusetts is authorized
to close. Any reference in this Agreement to “day” whether or not capitalized
shall refer to a calendar day, not a Business Day.
1.3 “Commercially Reasonable Efforts” means efforts and resources commonly used
by a Party for a product owned by it or to which it has rights at a similar
stage in its development or product life and of similar market potential taking
into account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the marketplace or
under development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the profitability of the product and other
relevant factors.
1.4 “Confidential Information” means all proprietary materials, know-how or
other information (whether or not patentable) regarding a Party’s technology,
products, business information or objectives, which is designated as
confidential in writing by the Disclosing Party, whether by letter or by the use
of an appropriate stamp or legend, prior to or at the time any such material,
know-how or other information is disclosed by the Disclosing Party to the other
Party. Notwithstanding anything contained in the foregoing to the contrary,
materials, know-how or other information which is orally, electronically or
visually disclosed by a Party, or is disclosed in writing without an appropriate
letter, stamp or legend, shall constitute Confidential Information of a Party
(i) if the Disclosing Party, within [**] days after such disclosure, delivers to
the other Party a written document or documents describing the materials,
know-how or other information and referencing the place and date of such oral,
visual, electronic or written disclosure and the names of the persons to whom
such disclosure was made, or (ii) such information is of the type that is
customarily considered to be confidential information by persons engaged in
activities that are substantially similar to the activities being engaged in by
the Parties.
1.5 “Controls” or “Controlled” means with respect to the Licensed Technology,
ownership or the possession of a respective license prior to or during the term
of this Agreement and the ability to grant licenses or sublicenses without
violating applicable laws or the terms of any agreement or other arrangement
with, or the rights of, any Third Party.
1.6 “Effective Date” means the date set forth in the preamble to this Agreement.
1.7 “European Union” means, from time to time, those countries that are members
of the European Union.
1.8 “Evaluation Period” means the period of [**] months commencing with the
Effective Date.
1.9 “FDA” means the United States Food and Drug Administration, or any successor
agency thereof.


5





--------------------------------------------------------------------------------



1.10 “First Commercial Sale” means, with respect to any Product approved for
commercial sale, the first arm's length sale by Censa or its Affiliates or
sublicensees of such Product to a Third Party.
1.11 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident; or war, revolution, civil commotion, acts of public
enemies, blockage or embargo; or any injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government or of any
subdivision, authority or representative of any such government; or breakdown of
plant, inability to procure or use materials, labor, equipment, transportation,
or energy sufficient to meet manufacturing needs without the necessity of
allocation; or any other cause whatsoever, whether similar or dissimilar to
those above enumerated, beyond the reasonable control of such Party, if and only
if the Party affected shall have used reasonable efforts to avoid such
occurrence and to remedy it promptly if it shall have occurred.
1.12 “IND” means an Investigational New Drug Application, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, as amended, and the regulations
promulgated thereunder, and its foreign equivalent for initiating clinical
trials in the United States or any corresponding foreign country.
1.13 “Licensed Know-How” means the following to the extent owned or Controlled
by Shiratori and/or its Affiliates (a) as of the Effective Date or (b) arising
at any time during the term of this Agreement solely by Shiratori or jointly by
Shiratori and Censa: technical, scientific and other know-how, data, materials,
information, trade secrets, ideas, formulae, inventions, discoveries, processes,
protocols, techniques, manufacturing processes, equipment for use in
manufacturing and testing, sources of supply of components and raw materials and
results of experimentation and testing as are reasonably necessary or useful for
the research, development, registration, packaging, manufacture, use,
distribution, or sale of the Product in the Territory, and shall include,
without limitation, all data related to pre-clinical data, chemistry
manufacturing control (CMC) data, regulatory information, reports, studies,
clinical studies, processes and pre-clinical, chemistry manufacturing control
(CMC), and other data. Licensed Know-How excludes Licensed Patents.
1.14 “Licensed Patents” means the following patent applications and patents
owned or Controlled by Shiratori (a) as of the Effective Date or (b) arising at
any time during the term of this Agreement solely by Shiratori or jointly by
Shiratori and Censa, and all patents issuing from such patent applications and
patents and otherwise arising from any improvement or enhancement of the
manufacturing processes for or methods related to Sepiapterin, during the term
of this Agreement: (i) [**] (ii) [**] entitled [**]; and (iii) certain other
patents owned by Shiratori, as are reasonably necessary or useful for the
manufacture, use, and sale of the Product in the Territory, including the patent
applications and/or patents listed on Schedule 6.2 (b) attached hereto, and all
foreign counterparts of any or to any of the aforesaid patents and/or patent
applications, and including, without limitation, as it may relate to any such
patent applications and patents all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and


6





--------------------------------------------------------------------------------



all patents-of-addition, reissues, reexaminations and extensions or restorations
by existing or future extension or restoration mechanisms, certificates of
invention or applications for certificates of invention, all supplementary
protection certificates, substitutions, confirmations, registrations,
revalidations, additions, continuations, continuations in-part, and divisions of
any or to any of the aforesaid patent applications and patents. Licensed Patents
excludes Licensed Know-How.
1.15 “Licensed Technology” means the Licensed Know-How and the Licensed Patents.
1.16 “NDA” means a New Drug Application pursuant to 21 U.S.C. Section 355(b)(1),
as amended, and the regulations promulgated thereunder, submitted to the FDA or
any successor application or procedure and any foreign counterpart of a U.S. New
Drug Application for approval to market, including, where applicable,
applications for pricing and reimbursement approval.
1.17 “Net Sales” means the gross amount invoiced by Censa and/or its Affiliates
and/or sublicensees on account of sales of the Product to Third Parties
(including without limitation Third Party distributors and wholesalers), less
the total of:
(a) Trade, cash, quantity or other discounts not already reflected in the
invoice price;
(b) Excise, sales and other consumption taxes (including VAT on the sale of the
Product) and custom duties to the extent included in the invoice price;
(c) Freight, insurance and other transportation charges to the extent included
in the invoice price;
(d) Amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of chargebacks, retroactive price reductions, refunds or
billing errors; and
(e) Compulsory payments and rebates directly related to sales of the Product,
accrued, paid or deducted pursuant to agreements (including, but not limited to,
managed care agreements) or governmental regulations.
Use of the Product for promotional or sampling purposes and for use in clinical
trials contemplated under this Agreement shall not be considered in determining
Net Sales. In the case of any sale of the Product between or among Censa and its
Affiliates or sublicensees for resale, Net Sales shall be calculated as above
only on the value charged or invoiced on the first arm’s length sale thereafter
to a Third Party.
1.18 “Party” means Censa or Shiratori each individually as the case may be, and
“Parties” means Censa and Shiratori together collectively.
1.19 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, unincorporated organization or other entity or a
government agency or political thereto, and shall include any successor (by
merger or otherwise) of such Person.
1.20 “Product” means any final pharmaceutical product in finished form
containing Sepiapterin as active pharmaceutical ingredient (API) covered by
Licensed Patents or using Licensed Know-How.
1.21 “Drug Substance” means Sepiapterin for use in the Product.


7





--------------------------------------------------------------------------------



1.22 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
IND's, approvals of NDAs, supplements and amendments, pre- and post- approvals,
pricing and Third Party reimbursement approvals, and labeling approvals,
together with all supplements thereto) of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, necessary for the development,
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export or sale of Product(s) in a regulatory jurisdiction.
1.23 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the European Commission, the Council of the European Union, or the
European Agency for the Evaluation of Medicinal Products), regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in each country of the Territory involved in the granting of
Regulatory Approval.
1.24 “Regulatory Filings” means, collectively, INDs, Biologics License
Applications, Drug Master Files, NDAs and any other comparable filings as may be
required by Regulatory Authorities to obtain Regulatory Approvals.
1.25 “Territory” means all the countries and territories of the world outside of
Japan.
1.26 “Third Party(ies)” means any Person other than Shiratori, Censa, and their
respective Affiliates.
1.27 “Valid Claim” means a claim of an issued and unexpired patent or
supplementary protection certificate within the Licensed Patents, which claim or
supplementary protection certificate has not been held invalid or unenforceable
by a court or other government agency of competent jurisdiction from which no
appeal can be taken as of right or has been taken and has not been admitted to
be invalid, canceled, or unenforceable through re-examination or disclaimer,
opposition procedure, nullity suit.
1.28 Additional Definitions. Each of the following terms is defined in the
section of this Agreement indicated below:
Term Section


Breach Notice 9.3
Breaching Party 9.3
Censa Introductory Paragraph
Censa Indemnified Parties 8.2
Censa Inventions 10.1(a)
Development Plan 3.1
Disclosing Party 7.1
Initial Term 3.8(a)
Insolvent Party 9.5
Inventions 10.1
Joint Inventions 10.1(c)
Joint Manufacturing Committee or JMC 3.5
Manufacturing Cost 3.6
Marks 10.7


8





--------------------------------------------------------------------------------



[**] 2.4
Non-Breaching Party 9.3
Paragraph IV Notice 10.3(e)
Receiving Party 7.1
Services Agreement 3.7
Shiratori Introductory Paragraph
Shiratori Indemnified Parties 8.1
Shiratori Inventions 10.1(b)
Supply Agreement 3.8
Withholding Taxes 5.6


ARTICLE 2.
LICENSES
2.1 License Grants to Censa. Shiratori hereby grants to Censa the sole and
exclusive, even as to Shiratori, worldwide right and license, with the right to
sublicense, under the Licensed Technology to research, have researched, develop,
have developed, use, import, export, market, have marketed, offer for sale, sell
and have sold, and otherwise commercialize the Product in the Territory.
2.2 Sublicense Rights. Censa shall have the right in its sole discretion to
grant sublicenses and/or to transfer this Agreement without consent by
Shiratori. In the event of sublicense by Censa, Censa promptly shall notify
Shiratori in writing of the granting of such sublicense. Each sublicense granted
by Censa shall not conflict with the terms of this Agreement and Censa shall be
responsible for the performance of each sublicensee of all obligations incumbent
on Censa under this Agreement. In addition, Censa may, without Shiratori’s
consent, appoint distributors and sub-distributors throughout the Territory to
assist in the commercialization of the Product if those distributors and
sub-distributors do not require a sublicense under the License to commercialize
the Product; provided, however, that no such appointment may adversely impact
payments due from Censa to Shiratori.
2.3 Disclosure of Licensed Know-How. To the extent Shiratori has not already
done so, promptly after the Effective Date, Shiratori shall make available to
Censa the Licensed Know-How not previously furnished to Censa. During the term
of this Agreement, Shiratori shall disclose Licensed Know-How promptly to Censa
as soon as such Licensed Know-How becomes available to Shiratori.
2.4 Additional Rights. Upon Censa’s written request, Shiratori shall make
Commercially Reasonable Efforts to assist Censa in obtaining the exclusive
license to certain intellectual property owned or Controlled by [**] related to
the clinical use of Sepiapterin, including but not limited to [**] (the “[**]”).
In the event that Censa obtains the [**], Censa shall sublicense licensed rights
to Shiratori in Japan. The Parties equitably shall share the cost of obtaining
the [**] on a pro-rata basis to be mutually determined.
ARTICLE 3.
DEVELOPMENT AND COMMERCIALIZATION
3.1 Development.


9





--------------------------------------------------------------------------------



(a) During the Evaluation Period, (i) Censa shall conduct initial pre-clinical
studies in order to determine the feasibility of the Product as provided for in
the “Development Plan” set forth as Appendix A to and incorporated by reference
in this Agreement and (ii) Shiratori shall supply to Censa the amount of Drug
Substance reasonably necessary, and in any event at least [**] grams of Drug
Substance, to conduct such studies.
(b) From and after the Effective Date, Censa shall have full legal and financial
responsibility for all costs that are incurred and all activities that are
undertaken after the signing of this Agreement, which are related to the
development, safety, Regulatory Filings, required periodic reporting to the
Regulatory Authorities, Regulatory Approvals, and other activities required by
Censa or its sublicensee(s) (or their respective agents or distributors) to
obtain appropriate Regulatory Approvals for, and to commercialize, the Product
in the Territory. Other than as expressly provided for in this Agreement, Censa
shall not assume, nor shall Censa be liable for, any costs or activities
(whether scientific, financial or otherwise) relating to the Product that were
incurred or undertaken prior to the signing of this Agreement (including without
limitation any costs, expenses, damages, losses, fines, penalties or the like
that may be awarded or assessed after the signing of this Agreement, but which
arise out of the events and activities that occurred prior to the signing of
this Agreement)
(c) Provided that the Affiliates, sublicensees and other Third Parties agree to
substantially the same terms of confidentiality in Article 7, Censa may appoint
such Affiliates, sublicensee(s) and other Third Parties to perform any and all
development activities necessary to obtain Regulatory Approvals for the Product
in the Territory.
(d) Censa shall, in a manner consistent with the effort Censa devotes to its own
products having the same or similar potential value as the Product, exercise its
Commercially Reasonable Efforts and diligence in developing and commercializing
the Product, and in undertaking those investigations and actions required to
obtain appropriate Regulatory Approvals to market the Product in the Territory.
All such activity shall be undertaken at Censa’s expense. Shiratori shall use
reasonable efforts to assist or to provide consultation at Censa’s expense in
support of the pre-clinical and clinical development of the Product.
3.2 Regulatory Matters. Censa shall have complete control over, and authority
and responsibility for, the regulatory strategies relating to the development
and commercialization of the Product in the Territory and shall be responsible
for all Regulatory Filings and Regulatory Approvals relating to the Product
immediately after the Effective Date. Shiratori shall transfer to Censa or take
other action necessary to make available to Censa any Regulatory Filings and
Regulatory Approvals (and updates thereof) initially filed by Shiratori. Censa
shall oversee, monitor and coordinate all regulatory actions, communications and
filings with and submissions, including filings and submissions of supplements
and amendments thereto, to any Regulatory Authority with respect to the Product.
Shiratori shall provide to Censa on a timely basis all necessary information to
enable compliance with all regulatory obligations on a global basis, including
without limitation filing updates, records related to product manufacturing and
processes, pharmacovigilance filings, and investigator notifications. Censa
shall be responsible for interfacing, corresponding and meeting with all
Regulatory Authorities with respect to the Product. Shiratori shall cooperate
with Censa to provide


10





--------------------------------------------------------------------------------



all reasonable assistance and take all actions reasonably requested by Censa
that are necessary or desirable (a) to enable Censa to comply with any law
applicable to the Product, including, but not limited to, report adverse drug
experience reports (and serious adverse drug experience reports) to Regulatory
Authorities and (b) to coordinate with Censa regarding regulatory, development,
manufacturing, and related status of the Product, Drug Substance, and its
precursors in Japan.
3.3 Commercialization of Product. Censa shall have the sole discretion and
exclusive right to commercialize, sell, market, promote and distribute the
Product in the Territory.
3.4 Censa Access to Development Information and Shiratori Personnel and
Consultants. Shiratori shall make available to Censa all relevant and readily
available material and information related to Drug Substance, including but not
limited to process development and manufacturing quality assurance (QA) /
quality control (QC) documentation, GMP and government inspection reports and
certifications, preclinical data, clinical data, and regulatory filings and
correspondence, within the reasonable control of Shiratori, as soon as
reasonably practicable and in any event within [**] days of execution and
delivery of a this Agreement.
3.5 Joint Manufacturing Committee and Joint Concerns. The Parties shall
establish a Joint Manufacturing Committee (the “JMC”) comprised of an equal
number of members from each Party. The JMC shall manage the overall relationship
between the Parties, including chemistry manufacturing and control information
in support of Regulatory Filings for Regulatory Approval of the Product in the
Territory and forecast for supply of Drug Substance. In furtherance of the
overall relationship between the Parties in general and Drug Substance supply in
particular, whether for development-phase purposes under Section 3.6 below or
commercialization-phase purposes under Section 3.8 below, Shiratori promptly and
continuously shall inform the JMC of any and all discoveries, improvements,
inventions, intellectual property or other proprietary rights, title, and
interest that arise (including without limitation invention or similar
disclosures) in Japan relevant to the Product, Licensed Patents, or Licensed
Know-How. Improvements by Censa to the manufacturing method specifically
described in the Licensed Patent set forth in Section 1.14(i) above that are
dominated by the claims of such Licensed Patent shall be communicated by Censa
to Shiratori and may be used solely by Shiratori without compensation to Censa.
Pre-clinical and clinical data developed by either of the Parties in connection
with development and use of the Product shall be communicated between the
Parties and may be used as the case may be (i) by Censa in the Territory and
(ii) by Shiratori in Japan, respectively, without compensation by either Party
to the other Party. The JMC shall establish a process for joint evaluation
relative to the relationship between the Parties and performance of this
Agreement, including without limitation as it may relate to patent filing,
prosecution, maintenance, and enforcement pursuant to this Agreement.
3.6 Development Phase Drug Substance Supply.
(a) Shiratori shall be solely responsible for supplying Drug Substance for
manufacturing pre-clinical and clinical supplies of Product.
(b) Shiratori shall supply Drug Substance solely to Censa and shall not, either
directly or indirectly, market or sell Drug Substance anywhere in the Territory,
excluding only the supply of Drug Substance to Censa under this Agreement. Censa
shall procure Drug Substance solely from Shiratori during the development phase.
For clarity and the avoidance of doubt, (i) Shiratori shall not supply Drug
Substance to any Third Party


11





--------------------------------------------------------------------------------



and (ii) Censa shall not procure Drug Substance from any Third Party during the
development phase.
(c) Shiratori may use qualified Third-Party subcontractors to manufacture Drug
Substance with the prior written approval of Censa.
(d) Shiratori shall supply Drug Substance to Censa in sufficient quantities for
Censa to conduct its Development Plan (as set forth in Appendix A) at a price
determined by the lowest of (i) the Manufacturing Cost plus [**] percent ([**]%)
or (ii) the following respective amounts: Shiratori’s “Manufacturing Cost” for
this purpose, whether manufactured directly by Shiratori or through approved
subcontractors, shall mean the direct materials cost, direct labor cost, and
reasonably allocated manufacturing overhead consistent with generally accepted
accounting principles (GAAP) in the contract manufacturing of pharmaceutical
products.　

Product
Amount of Drug Substance (as denominated in grams or kilograms)
Price to Censa
Non-GLP
GLP
[**]g
[**]g
¥ [**]
¥ [**]

cGMP
[**]g¥ [**]
cGMP
[**]Kg¥ [**]cGMP[**]Kg¥ [**]

For clarity and the avoidance of doubt, in no event shall the actual price paid
by Censa exceed the applicable amount set forth in the “Price to Censa” column
of the table immediately above.
(e) The dates for the actual supply of Drug Substance during the Evaluation
Period and the development phase shall be agreed upon between the Parties but in
any event Shiratori shall not be obligated to supply Drug Substance earlier than
the following dates: (i) For the [**]g of Drug Substance for non-GLP Product,
[**] months from the Effective Date, (ii) for the [**]g of Drug Substance for
GLP and/or cGMP Product as the case may be, [**] months from the Effective Date,
or (iii) For [**]Kg of Drug Substance for cGMP Product, [**] months from the
Effective Date.
(f) From and after the Effective Date, Shiratori shall work with Censa in good
faith to improve Drug Substance manufacturing processes, manufacturing
efficiencies and yield, and to reduce the overall Manufacturing Cost of Drug
Substance.
(g) As soon as reasonably practicable, and in any event within [**] months from
the Effective Date, Shiratori and Censa mutually shall execute and deliver a
quality agreement providing for the quality of Drug Substance being supplied by
Shiratori to Censa with related provisions customary for an agreement of that
nature.
3.7 Development Assistance Services Agreement. In the event Censa desires to
have Shiratori provide advisory assistance or other services not otherwise
expressly provided for in thisAgreement, and Shiratori agrees to do so, then the
parties will endeavor to negotiate and enter into a definitive agreement on
mutually acceptable terms and conditions, providing for the specified services
to be performed by Shiratori (the “Services Agreement”) to be more fully
described in one or more Scopes of Work, each Scope of Work to provide the basis
for the payment by Censa to Shiratori for the services to be rendered by
Shiratori and estimating the cost to Censa (provisions for determining


12





--------------------------------------------------------------------------------



the cost shall be negotiated and included in the Services Agreement). Neither
Party will have any legal obligation to enter into any Services Agreement. If a
Services Agreement is entered into, then neither Party will have any legal
obligation to enter into any Scope of Work thereunder.
3.9 Commercialization Phase Drug Substance Supply.
(a) During the Evaluation Period the Parties shall negotiate in good faith the
terms and conditions of a commercial-scale Drug Substance supply agreement (the
“Supply Agreement”). The conditions to be negotiated shall include customary
terms and conditions as may be found in comparable contract manufacturing
agreements in the pharmaceutical industry, including customary rights for audit,
inspection, quality systems assurance, forecasting and ordering, and governance
of the Supply Agreement.
(b) For clarity and the avoidance of doubt, in no event shall any actual price
to be paid by Censa under the Supply Agreement exceed the applicable amount set
forth in the “Price to Censa” column of the table set forth in Section 3.6(d)
above or Manufacturing Cost plus [**] percent ([**]%), whichever amount is less.
Notwithstanding the foregoing sentence, if Shiratori notifies Censa in writing
during the Evaluation Period that it is not interested in entering into the
Supply Agreement, then Censa shall have all rights provided for in Section 3.9
below including without limitation the right to enter into a commercial supply
agreement with a Third Party.
3.9 Failure to Supply and Second Source of Supply. The Supply Agreement shall
contain failure to supply provisions pursuant to which Censa has the right to
manufacture Drug Substance itself and/or to engage a Third Party to manufacture
Drug Substance on Censa’s behalf if Shiratori fails to supply Drug Substance
pursuant to Censa’s purchase orders. In the event such failure to supply
continues for the period of time mutually set forth in the Supply Agreement,
this Agreement shall be amended to include the license granted from Shiratori to
Censa under Section 2.1 above the right to make and have made the Product in the
Territory. The Supply Agreement also shall contain second source provisions
pursuant to which Censa in any event has the right to supply Drug Substance for
itself or through a qualified Third Party to meet marketing needs in the
Territory.
ARTICLE 4.
INITIAL PAYMENT AND MILESTONE PAYMENTS
4.1 Milestone Payments. Each of the following amounts shall be payable by Censa
to Shiratori in U.S. Dollars within [**] days following confirmation by Censa
that the specified event has occurred:
(a) US$[**] upon [**]
(b) US$[**] upon [**]
(c) US$[**] upon [**]
(d) US$[**] upon [**]
(e) US$[**] upon [**]
(f) US$[**] upon [**]


13





--------------------------------------------------------------------------------



For clarity and the avoidance of doubt, the obligation of Censa (or its
sublicensee, as the case may be) to pay the foregoing amounts shall apply and
shall survive notwithstanding any sublicense by Censa under this Agreement.
4.2 Backup or Alternative Product. For clarity and the avoidance of doubt, it is
understood that if, for any reason whatsoever, the development of the Product is
discontinued in any indication prior to such Product achieving Regulatory
Approval, the selection of a backup of such Product or a different Product for
development in that same or a different indication shall not trigger the
reimbursement by Shiratori or further payment by Censa of any milestone already
paid with respect to the terminated Product.
ARTICLE 5.
ROYALTIES
5.1 Royalty Rates. In further consideration of the licenses granted in this
Agreement, Censa shall pay to Shiratori royalties on the Product based on
aggregate Net Sales of such Product on a country-by-country basis in the
Territory in the amount of [**] percent ([**]%).
5.2 Term of Royalties. Royalties shall be payable for each full calendar year
during the term of this Agreement and on an aggregate pro rata basis for the
first and last year of commercialization during the term of this Agreement if
such first and last years are not comprised of a full twelve (12) months, as
follows:
(a) With respect to royalties payable for the countries of the European Union,
until expiration of the last-to-expire Licensed Patent Controlled by Shiratori
covering the European Union if the making, having made, using, offering to sell,
selling or importing of such Product by Censa, its Affiliates or its
sublicensees (or the distributors of any of them) in the absence of this
Agreement, would infringe one or more Valid Claim of the Licensed Patents in the
European Union.
(b) With respect to royalties payable for the United States, until the
expiration of the last-to-expire Licensed Patent Controlled by Shiratori
covering the United States if the making, having made, using, offering to sell,
selling or importing of such Product by Censa, its Affiliates or its
sublicensees (or the distributors of any of them) in the absence of this
Agreement, would infringe one or more Valid Claim of the Licensed Patents in the
United States.
(c) With respect to royalties payable for any other country in the Territory,
until the expiration of the last-to-expire Licensed Patent Controlled by
Shiratori covering the relevant country on a country-by-country basis if the
making, having made, using, offering to sell, selling or importing of such
Product by Censa, its Affiliates or its sublicensees (or the distributors of any
of them) in the absence of this Agreement, would infringe one or more Valid
Claim of the Licensed Patents in the relevant country.
5.3 No Obligation. Notwithstanding any other provision in this Agreement to the
contrary, Censa shall have no obligation to launch any Product in any country.
In addition, Censa may, in its sole discretion, discontinue its
commercialization of any Product in any country.
5.4 Offset.


14





--------------------------------------------------------------------------------



(a) In the event that Censa is required to pay a non-affiliated Third Party
royalty or other amounts with respect to a Product under agreements for patent
rights or other technologies that Censa in its reasonable judgment determines
are necessary or desirable to license or acquire with respect to the Product or
Licensed Technology (including without limitation amounts paid in connection
with the [**]), and only if Censa obtains a prior written consent from Shiratori
(which consent shall not be unreasonably, conditioned, delayed, or withheld by
Shiratori) to pay such royalty or other amounts, then amounts owed by Censa to
Shiratori under this Agreement will be reduced by the amounts paid by Censa to
non-affiliated Third Parties; provided, however, that the maximum reduction
shall be [**] percent ([**]%) of the amounts otherwise owed by Censa to
Shiratori.
5.5 Reports and Payments.
(a) Cumulative Royalties. The obligation to pay royalties under this Article 5
shall be imposed only once (i) with respect to any sale of the same unit of
Product and (ii) with respect to a single unit of Product regardless of how many
Valid Claims or other Licensed Patents included in the Licensed Technology
would, but for this Agreement, be infringed by the making, using or selling of
such Product.
(b) Statements and Payments. Censa shall deliver to Shiratori within [**] days
after the end of each calendar quarter a report setting forth for such calendar
quarter the following information on a Product-by-Product basis and a country-by
country basis: (i) Net Sales of such Product and (ii) the royalty due hereunder
for the sale of such Product. The total royalty due for the sale of the Product
during such calendar quarter shall be remitted within [**] business days from
the time such report is made if and to the extent Censa actually then has
received corresponding proceeds from applicable Net Sales, or, if and to extent
Censa then has not received such proceeds, as soon as reasonably practicable
after receiving such proceeds.
5.6 Taxes and Withholding. Any payments made by Censa to Shiratori under this
Agreement shall be reduced by the amount that Censa is required to pay or
withhold pursuant to any applicable law, including, but not limited to, foreign
and United States federal, state or local tax law (“Withholding Taxes”). Any
such Withholding Taxes required by law to be paid or withheld shall be an
expense of, and borne solely by, Shiratori. Censa shall submit to Shiratori
reasonable proof of payment of the Withholding Taxes within a reasonable period
of time after such Withholding Taxes are remitted to the proper authority. The
Parties shall reasonably cooperate in completing and filing documents required
under the provisions of any applicable tax laws or under any other applicable
law in connection with the making of any required tax payment or withholding
payment, or in connection with any claim to a refund of or credit for any such
payment. The Parties shall charge each other value-added taxes in accordance
with the applicable law in addition to any consideration or payment agreed upon.
5.7 Currency Exchange. With respect to Net Sales invoiced in U.S. dollars, the
Net Sales and the amounts due to Shiratori hereunder shall be expressed in U.S.
dollars. With respect to Net Sales invoiced in a currency other than U.S.
dollars, the Net Sales shall be expressed in the domestic currency of the entity
making the sale, together with the U.S. dollar equivalent, calculated using the
arithmetic average of the spot rates on the last Business Day of each month of
the calendar


15





--------------------------------------------------------------------------------



quarter in which the Net Sales were made. The “closing mid-point rates” found in
the “Dollar spot forward against the Dollar” table published by The Financial
Times or any other publication as agreed to by the Parties shall be used as the
source of spot rates to calculate the average as defined in the preceding
sentence. All payments shall be made in United States dollars. If at any time
legal restrictions in any country in the Territory prevent the prompt remittance
of any payments with respect to sales in that country, Censa shall have the
right and option to make such payments by depositing the amount thereof in local
currency to Shiratori’s account in a bank or depository in such country.
5.8 Maintenance of Records; Audit. For a period of [**] years, Censa shall
maintain and shall cause its Affiliates and sublicensees to maintain complete
and accurate books and records in connection with the sale of the Product, as
necessary to allow the accurate calculation of royalties due hereunder including
any records required to calculate any royalty adjustments hereunder. [**] per
calendar year, Shiratori shall have the right to engage an independent
accounting firm acceptable to Censa, at Shiratori’s expense, which shall have
the right to examine in confidence the relevant Censa records as may be
reasonably necessary to determine and/or verify the amount of royalty payments
due hereunder. Such examination shall be conducted during Censa’s normal
business hours, after at least [**] days' prior written notice to Censa and
shall take place at Censa’s facility(ies) where such records are maintained.
Each such examination shall be limited to pertinent books and records for any
year ending not more than [**] months prior to the date of request. Before
permitting such independent accounting firm to have access to such books and
records, Censa may require such independent accounting firm and its personnel
involved in such audit, to sign a confidentiality agreement (in form and
substance reasonably acceptable to Censa) as to any of the confidential
information of Censa, its Affiliates or sublicensees which is to be provided to
such accounting firm or to which such accounting firm shall have access, while
conducting the audit under this Section. Shiratori’s independent accounting firm
shall prepare and provide to both Shiratori and Censa a written report
disclosing only whether the royalty reports submitted and royalties paid by
Censa are correct or incorrect and the specific details concerning any
discrepancies. No other information shall be provided to Shiratori. In the event
there was an underpayment by Censa hereunder, Censa shall promptly (but in no
event later than [**] days after Censa’s receipt of the independent auditor’s
report so correctly concluding) make payment to Shiratori of any shortfall. In
the event that there was an overpayment by Censa hereunder, Shiratori shall
promptly (but in no event later than [**] days after Shiratori’s receipt of the
independent auditor’s report so correctly concluding) refund to Censa the excess
amount. In the event any payment by Censa shall prove to have been incorrect by
more than [**] percent ([**]%) to Shiratori’s detriment, Censa shall pay the
reasonable fees and costs of Shiratori’s independent auditor for conducting such
audit.
ARTICLE 6.
REPRESENTATIONS, WARRANTIES, AND COVENANTS
6.1 Mutual Representations and Warranties. Each Party respectively hereby
represents and warrants to the other Party that:
(a) such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state or other jurisdiction of incorporation or
formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;


16





--------------------------------------------------------------------------------



(b) such Party is duly authorized, by all requisite corporate action, to execute
and deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the Person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite corporate action;
(c) no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except
where the failure to obtain any of the foregoing would not have a material
adverse impact on the ability of such Party to meet its obligations hereunder;
(d) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and (ii) equitable principles of
general applicability; and
(e) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and shall
not conflict with or result in a breach of any of the terms or provisions of (i)
any other contractual or other obligations of such Party, (ii) the provisions of
its charter, operating documents or bylaws, or (iii) any order, writ, injunction
or decree of any court or governmental authority entered against it or by which
it or any of its property is bound except where such breach or conflict would
not materially impact the Party’s ability to meet its obligations hereunder.
6.2 Additional Shiratori Representations, Warranties, and Covenants. Shiratori
represents, warrants, and covenants to Censa that:
(a) it has the full right, power and authority to grant the licenses granted to
Censa under Article 2 hereof;
(b) all Licensed Patents included within the Licensed Technology which are
existing as of the Effective Date are listed on Schedule 6.2(b) hereto and, as
of the Effective Date, such Licensed Patents are existing and, to its knowledge,
are not invalid or unenforceable, in whole or in part;
(c) except as previously disclosed to Censa in writing (i) it is the sole and
exclusive owner or the exclusive Censa of the rights, title, and interest in and
to the Licensed Technology, free and clear of any liens, charges or
encumbrances, including, without limitation, all Licensed Patents included in
the Licensed Technology, and (ii) no Third Party has any right, title or
interest in or to the Licensed Technology;
(d) except as disclosed to Censa in writing (i) all inventors (who are known as
of the Effective Date) of any inventions included within the Licensed Technology
have assigned (or are deemed to have assigned by applicable law) their entire
right, title and interest in and to such inventions and the corresponding
Licensed Patents to Shiratori and (ii) no Person, other than those Persons named
as inventors on any patent or patent


17





--------------------------------------------------------------------------------



application included within the Licensed Technology, is an inventor of the
invention(s) claimed in such patent or patent application;
(e) as of the Effective Date, there are no claims, judgments or settlements
against, or owed by, Shiratori or, to its knowledge, pending or threatened
claims or litigation relating to the Licensed Technology and during the term of
this Agreement Shiratori shall promptly notify Censa in writing upon learning of
any such actual or threatened claim, judgment or settlement;
(f) during the term of this Agreement, Shiratori shall use Commercially
Reasonable Efforts not to diminish the rights under the Licensed Technology;
(g) except as previously disclosed to Censa in writing, as of the Effective Date
it is not aware of any patent, patent application or other intellectual property
right of any Third Party which could materially adversely affect the ability of
either Party to carry out its respective obligations hereunder or the ability of
Censa to exercise or exploit any of the rights or licenses granted to it under
this Agreement;
(h) except as previously disclosed to Censa in writing, it has no knowledge of
any material information which would negatively affect the ability of Censa to
use the Licensed Technology;
(i) during the term of this Agreement, Shiratori shall not grant any right to
any Third Party relating to any of the Licensed Technology which would conflict
with, limit or adversely affect the rights granted to Censa hereunder;
(j) Shiratori shall fulfill its covenants in relation to the JMC as provided for
in Section 3.5 above; and
(k) Drug Substance sold by Shiratori to Censa for use in preclinical development
and clinical trials of the Product shall meet applicable specifications at the
time of delivery, and shall have been manufactured in compliance with law
applicable in the country of manufacture, the United States, and the European
Union.
ARTICLE 7.
CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, the Parties agree that, until [**] years after
the expiration or termination of this Agreement, each Party (the “Receiving
Party”) receiving hereunder any Confidential Information of the other Party (the
“Disclosing Party”) or information of the other Party marked “Confidential”
shall keep such information confidential and shall not publish or otherwise
disclose or use for any purpose other than as provided for in this Agreement,
except to the extent that it can be established by the Receiving Party that the
Confidential Information:
(a) was already known to the Receiving Party, or its Affiliates (other than
under an obligation of confidentiality) at the time of disclosure by the
Disclosing Party, and such Receiving Party can so demonstrate by documentary
evidence to that effect;
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;


18





--------------------------------------------------------------------------------



(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission in breach
of a confidentiality obligation;
(d) was disclosed to the Receiving Party or its Affiliates other than under an
obligation of confidentiality by a Third Party who had no obligation to the
Disclosing Party or its Affiliate not to disclose such information to others; or
(e) was independently discovered or developed by the Receiving Party or its
Affiliates without the use of the Confidential Information belonging to the
Disclosing Party or its Affiliates and the Receiving Party can so demonstrate by
documentary evidence to that effect.
Each Party's Affiliates may receive, use and provide Confidential Information in
the performance of the rights and obligations described in this Agreement.
7.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary to:
(a) file or prosecute patent applications claiming inventions included within
the Licensed Technology;
(b) prosecute or defend litigation;
(c) exercise rights hereunder provided such disclosure is covered by terms of
confidentiality similar to those set forth in this Agreement; and
(d) comply with applicable governmental laws and regulations.
In the event a Party shall deem it necessary to disclose, pursuant to this
Section 7.2, Confidential Information belonging to the other Party, such Party
shall, to the extent possible, give reasonable advance notice of such disclosure
to the other Party and take reasonable measures to ensure confidential treatment
of such information. For clarity and the avoidance of doubt, Censa in any event
may disclose (i) the existence of its license and related Product rights under
this Agreement, (ii) under appropriate confidentiality protection the terms and
conditions of this Agreement to current and potential investors, investment
bankers and other financial advisors, and strategic partners, and (iii) as
required by government and regulatory authorities including without limitation
the United States Securities and Exchange Commission.
7.3 SEC Filings. The Parties shall agree in advance with each other on the terms
of this Agreement to be redacted in any Securities and Exchange Commission
filings.
7.4 Public Announcements. The Parties agree on the importance of coordinating
their public announcements respecting this Agreement and the subject matter
thereof. Neither Party shall make any public release, public statement or other
disclosure concerning this Agreement or its terms, without the prior written
consent and approval of the other Party, which approval shall not be
unreasonably conditioned, delayed, or withheld. Notwithstanding the preceding
sentence, each Party may make any disclosures, statements or releases regarding
this Agreement or its terms as are required by applicable law; provided,
however, that the Party seeking to make such disclosure gives the other Party at
least [**] days prior written notice of such disclosure (unless a shorter time
period for such


19





--------------------------------------------------------------------------------



disclosure is required by applicable law) and provides such Party in good faith
the right to review and comment upon such disclosure. In addition, Censa may
disclose the existence and terms of this Agreement to its accountants,
attorneys, and other professional advisors under a duty of confidentiality and
to a Third Party under a duty of confidentiality in connection with any proposed
or consummated financing or a proposed or consummated sale of all or
substantially all of Censa’s business to which this Agreement relates.
7.5 Survival. The provisions of this Article 7 shall survive termination or
expiration of this Agreement.
ARTICLE 8.
INDEMNIFICATION
8.1 Indemnification by Censa. Censa agrees to defend Shiratori and its
Affiliates at Censa’s cost and expense, and shall indemnify and hold Shiratori
and its Affiliates and their respective directors, officers, employees and
agents (the “Shiratori Indemnified Parties”) harmless from and against any
losses, costs, damages, fees or expenses arising out of any Third Party claim
relating to (i) any material breach by Censa of any of its representations,
warranties or obligations pursuant to this Agreement, (ii) the negligence or
willful misconduct of Censa in the performance of any of its obligations
pursuant to this Agreement, or (iii) Censa’s use of the Drug Substance or
Product if and to the extent Drug Substance or Product meets or exceeds
applicable written specifications. In the event of any such claim against the
Shiratori Indemnified Parties by any Third Party, Shiratori shall promptly
notify Censa in writing of the claim and Censa shall manage and control, at its
sole expense, the defense of the claim and its settlement; provided that Censa
shall not agree to any settlement that would admit liability on the part of
Shiratori or involve relief other than the payment of money, without the
approval of Shiratori, such approval not to be unreasonably conditioned,
delayed, or withheld. The Shiratori Indemnified Parties shall cooperate with
Censa and may, at their option and expense, be represented in any such action or
proceeding. Censa shall not be liable for any litigation costs or expenses
incurred by the Shiratori Indemnified Parties without Censa’s prior written
authorization. In addition, Censa shall not be responsible for the
indemnification or defense of any Shiratori Indemnified Party arising from any
negligent or intentional acts by any Shiratori Indemnified Party or the breach
by Shiratori of any representation, warranty or obligation under this Agreement,
or any claims compromised or settled without its prior written consent.
8.2 Indemnification by Shiratori. Shiratori agrees to defend Censa and its
Affiliates at Shiratori’s cost, and shall indemnify and hold Censa and its
Affiliates and their respective directors, officers, employees and agents (the
“Censa Indemnified Parties”) harmless from and against any losses, costs,
damages, fees or expenses arising out of any Third Party claim relating to (i)
any material breach by Shiratori of any of its representations, warranties or
obligations pursuant to this Agreement or (ii) the negligence or willful
misconduct of Shiratori in the performance of any of its obligations pursuant to
this Agreement. In the event of any claim against the Censa Indemnified Parties
by any Third Party, Censa shall promptly notify Shiratori in writing of the
claim and Shiratori shall manage and control, at its sole expense, the defense
of the claim and its settlement; provided that Shiratori shall not agree to any
settlement that would admit liability on the part of Censa or involve relief
other than the payment of money, without the approval of Censa, not to be
unreasonably conditioned, delayed, or withheld. The Censa Indemnified Parties
shall cooperate with Shiratori and may, at their option and expense, be
represented in any such action or proceeding. Shiratori shall not be liable for


20





--------------------------------------------------------------------------------



any litigation costs or expenses incurred by the Censa Indemnified Parties
without Shiratori’s prior written authorization. In addition, Shiratori shall
not be responsible for the indemnification or defense of any Censa Indemnified
Party arising from any negligent or intentional acts by any Censa Indemnified
Party, or the breach by Censa of any representation, warranty or obligation
under this Agreement, or any claims compromised or settled without its prior
written consent.
8.3 Insurance Proceeds. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the indemnified Party; provided, however, that
if, following the payment to the indemnified Party of any amount under this
Article 8, such indemnified Party recovers any insurance proceeds in respect of
the claim for which such indemnification payment was made, the indemnified Party
shall promptly pay an amount equal to the amount of such proceeds (but not
exceeding the amount of such indemnification payment) to the indemnifying Party.
8.4 Survival. The indemnification obligations set forth in this Article 8 shall
survive the termination or expiration of this Agreement.
8.5 Insurance. Each Party further agrees to use its Commercially Reasonable
Efforts to obtain and maintain commercial general liability insurance, including
products liability insurance in timely fashion with respect to clinical-trial
commencement, with reputable and financially secure insurance carriers or
self-insurance, in such amounts and subject to such deductibles as the Parties
may agree based upon standards prevailing in the industry at the time.
ARTICLE 9.
TERM AND TERMINATION
9.1 Term.
(a) Unless earlier terminated by mutual agreement of the Parties or pursuant to
the provisions of this Article 9, this Agreement shall continue in full force
and effect on a country-by-country and Product-by-Product basis until the
obligation to pay royalties with respect to the sale of such Product in such
country expires or this Agreement is earlier terminated in accordance with the
terms hereof.
(b) On a country-by-country basis and on a Product-by-Product basis, upon the
scheduled expiration (as contemplated in Section 5.2) of the obligation to pay
Royalties with respect to the sale of such Product in such country, the licenses
granted hereunder shall become non-exclusive, fully paid up, royalty-free,
perpetual and irrevocable, notwithstanding subsequent expiration or termination
of this Agreement.
9.2 Voluntary Termination.
(a) By Censa. At any time during the term of this Agreement, Censa may elect to
terminate this Agreement upon sixty (60) days’ prior written notice to
Shiratori. Censa shall, as of the effectiveness of such termination, be relieved
of any and all further obligations to make payments to Shiratori under this
Agreement to the extent not accrued prior to such termination. Censa also shall
be relieved of any and all further obligations with respect to patents and
patent applications in the Territory
(b) By Shiratori. Unless otherwise agreed between the Parties in writing,
Shiratori may elect to terminate this Agreement upon sixty (60) days’ prior
written notice to Censa in the event that Censa fails (i) to achieve Regulatory
Approval in either the United States


21





--------------------------------------------------------------------------------



or European Union for at least one indication within six (6) years or (ii) to
launch the Product in the United States or European Union within seven (7) years
from the Effective Date. Censa shall, as of the effectiveness of such
termination, be relieved of any and all further obligations to make payments to
Shiratori under this Agreement to the extent not accrued prior to such
termination. Censa also shall be relieved of any and all further obligations
with respect to patents and patent applications in the Territory.
9.3 Termination for Material Breach.
(a) Upon a material breach of this Agreement by Censa or Shiratori (in such
capacity, the “Breaching Party”), the other Party (in such capacity, the
“Non-Breaching Party”) may provide written notice (a “Breach Notice”) to the
Breaching Party specifying the material breach. If the Breaching Party fails to
cure such material breach during the [**] day period (or, if applicable, such
longer period, but not to exceed [**] days, as would be reasonably necessary for
a diligent party to cure such material breach, provided the Breaching Party has
commenced and continues its diligent efforts to cure during the initial [**] day
period following the date on which the Breach Notice is provided) following the
date on which the Breach Notice is provided, then the other Party may terminate
this Agreement immediately upon the expiration of the [**] day (or other longer)
period upon written notice to the Breaching Party.
(b) Notwithstanding any other provisions of this Agreement to the contrary, the
consequences of termination for material breach set forth above shall not become
effective until after final and unappealable adjudication of the occurrence and
failure to timely cure any such material breach.
9.4 Consequences of Termination or Material Breach.
(a) Voluntary Termination by Censa. In the event this Agreement is voluntarily
terminated by Censa pursuant to Section 9.2(a) above, all licenses granted by
Shiratori to Censa pursuant to Section 2.1 above shall terminate
(b) Voluntary Termination by Shiratori. In the event this Agreement is
voluntarily terminated by Shiratori pursuant to Section 9.2(b) above, all
licenses granted by Shiratori to Censa pursuant to Section 2.1 above shall
terminate.
(c) Material Breach by Censa. In the event that Censa commits a material breach
of this Agreement and such material breach is not cured in accordance with the
provisions of Section 9.3 above, then at Shiratori’s election to terminate this
Agreement, all licenses granted by Shiratori to Censa pursuant to Section 2.1
shall terminate.
(d) Material Breach by Shiratori. In the event that Shiratori commits a material
breach of this Agreement and such material breach is not cured in accordance
with the provisions of Section 9.3 above, then Censa may in its discretion,
terminate this Agreement, in which event all licenses granted by Shiratori to
Censa pursuant to Section 2.1 above shall terminate, but Censa (in addition to
its indemnification rights under Section 8.2 above) shall have the right to
compensation from Shiratori for any and all losses, costs, damages, fees or
expenses Censa and its Affiliates and sublicensees may incur as a result of such
material breach. In the event Censa decides


22





--------------------------------------------------------------------------------



not to terminate this Agreement for material breach by Shiratori, Censa shall
have the right to continue to develop and to commercialize the Product provided
that the royalties otherwise payable by Censa to Shiratori pursuant to Article 5
shall be reduced by [**] Percent ([**]%), and Censa shall also have the right to
offset any costs it may incur as a result of such material breach against the
amounts payable to Shiratori hereunder.
(e) Additional Remedies. The rights of the Non-Breaching Party set forth in
paragraphs (b) or (c) of this Section 9.4 above shall be in addition to any
other remedies to which the Non-Breaching Party may otherwise be entitled at law
or equity for such breaches.
(f) Rights and Duties Upon Termination. Upon early termination of this
Agreement, in its entirety or with respect to any country or Product, Censa
shall notify Shiratori of the amount of Product that Censa, its Affiliates and
sublicensees then have on hand for sale in such country(ies), the sale of which
would, but for the termination, be subject to royalty. Censa, its Affiliates and
sublicensees shall thereupon be permitted to sell that amount of Product,
provided that Censa shall pay the royalty thereon to Shiratori at the time
provided for in this Agreement.
9.5 Bankruptcy. Each Party may, in addition to any other remedies available to
it by law or in equity, exercise the rights set forth below by written notice to
the other Party (the “Insolvent Party”), in the event the Insolvent Party shall
have become insolvent or bankrupt, or shall have made an assignment for the
benefit of its creditors, or there shall have been appointed a trustee or
receiver of the Insolvent Party or for all or a substantial part of its
property, or any case or proceeding shall have been commenced or other action
taken by or against the Insolvent Party in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up arrangement, composition or readjustment of
its debts or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or law of any jurisdiction now or hereafter in effect, or
there shall have been issued a warrant of attachment, execution, restraint or
similar process against any substantial part of the property of the Insolvent
Party, and any such event shall have continued for [**] days undismissed,
unbonded, or undischarged. All rights and licenses granted under or pursuant to
this Agreement by Shiratori are, and shall otherwise be deemed to be, for
purposes of Section 365 (n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that Censa as licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Shiratori under the
U.S. Bankruptcy Code, Censa shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in the its
possession, shall be promptly delivered to it (i) upon any such commencement of
a bankruptcy proceeding upon its written request therefor, unless Shiratori
elects to continue to perform all of its obligations under this Agreement or
(ii) if not delivered under (i) above, upon the rejection of this Agreement by
or on behalf of Shiratori upon written request therefor by Censa.
9.6 Liabilities. Expiration or termination of this Agreement shall not release
either Party from any obligation or liability which shall have accrued at the
time of termination, or preclude


23





--------------------------------------------------------------------------------



either Party from pursuing all rights at law and in equity with respect to any
breach under this Agreement. Notwithstanding the foregoing, except as may be the
case under Article 8, neither Party shall be liable for punitive, exemplary or
consequential damages incurred by the other Party arising out of any default
under this Agreement.
ARTICLE 10.
INTELLECTUAL PROPERTY
10.1 Ownership of Intellectual Property. It is anticipated that during the
course and as a result of the Parties’ performance under this Agreement
discoveries, improvements, inventions, writings, and other technology, whether
or not patentable or copyrightable (collectively, “Inventions”) may be
conceived, made, or reduced to practice by the respective personnel of Censa
and/or Shiratori. Ownership of Inventions shall be determined as follows:
(a) Any Inventions conceived, made, or reduced to practice solely by employees
of or Third Parties acting on behalf of Censa or a Censa Affiliate or
sublicensee (“Censa Inventions”) shall be owned by Censa and recorded in a
conception register and shall be submitted to Censa patent counsel. Censa
promptly shall disclose to Shiratori the conception, making, or reduction to
practice of Censa Inventions.
(b) Any Inventions conceived, made, or reduced to practice solely by employees
of or Third Parties acting on behalf of Shiratori or a Shiratori Affiliate
(“Shiratori Inventions”) shall be owned by Shiratori and recorded in a
conception register and shall be submitted to Shiratori patent counsel.
Shiratori promptly shall disclose to Censa the conception, making, or reduction
to practice of Shiratori Inventions.
(c) All Inventions that are conceived, made, or reduced to practice jointly by
employees of Censa or a Censa Affiliate or sublicensee or Third Parties acting
on their behalf, on the one hand, and Shiratori or a Shiratori Affiliate or
Third Parties acting on their behalf, on the other hand, and which are not Censa
Inventions or Shiratori Inventions, are “Joint Inventions” and shall be jointly
owned by the Parties (with patent-related responsibilities allocated at a ratio
agreed upon by the Parties in good faith as provided for in Section 10.2(b)
below) and recorded in a conception register and shall be submitted to both
Censa and Shiratori patent counsel. Each Party promptly shall disclose to the
other Party the conception, making, or reduction to practice of Joint
Inventions.
(d) Inventorship of Inventions will be determined in accordance with principles
of U.S. patent law. In the case of trade secrets or know-how not intended for
patent application, inventorship will be determined under such principles by
treating such Inventions as if they were patentable.
10.2 Patent Prosecution
(a) Patent Prosecution of Solely Owned Inventions. As to Censa Inventions or
Shiratori Inventions, respectively, the Party owing such Inventions shall be
solely responsible for the filing, prosecution (including oppositions), and
maintenance of all patent applications of such Inventions, and such Party shall
have sole responsibility for all fees with respect to such patent applications
and all fees necessary for maintenance and enforcement, both in the Territory
and in Japan.


24





--------------------------------------------------------------------------------



(b) Patent Prosecution of Joint Inventions. In the Territory, as between the
Parties, Censa shall be responsible for the filing, prosecution (including
oppositions), and maintenance of all patent applications of Joint Inventions,
and in Japan, Shiratori shall be responsible for filing, prosecution (including
oppositions), and maintenance of all patent applications of Joint Inventions.
The Parties shall share pro-rata based on each Party’s respective ownership
share in the applicable patent the obligation and responsibility for all fees
with respect to such patent applications and all fees necessary for maintenance
and enforcement equitably. In Japan, as between the Parties, Shiratori be
responsible for, and shall keep Censa currently apprised of, all steps taken or
to be taken in the prosecution of the Licensed Patents and any improvements and
shall promptly furnish Censa with copies of all patent applications and material
correspondence with all patent offices in Japan.
(c) Patent Applications Issued. In the event any patent applications having
Valid Claims issue during the term of this Agreement, Shiratori shall notify
Censa within [**] Business Days thereof and shall assist Censa in listing the
patents with the appropriate Regulatory Authority in the Territory within [**]
days of issuance thereof. If the regulatory law changes in the Territory,
Shiratori agrees to assist Censa with any patent listing with a Regulatory
Authority within the appropriate period of time.
(d) Patent Extensions and Supplementary Protection Certificates. Shiratori shall
file all applications and take all actions necessary to obtain patent extensions
pursuant to 35 USC 156 or like foreign statutes for Licensed Patents licensed to
Censa hereunder.
(e) Licensed Patents and Related Technology Generally. Shiratori and its patent
counsel or other legally authorized or agents shall consult with Censa in all
aspects of the filing, prosecution (including oppositions), and maintenance of
the Licensed Patents and other Licensed Technology and shall provide Censa
sufficient opportunity to comment on any related document that Shiratori intends
to file or to cause to be filed with the relevant governmental authority in
advance of such filing. Any actions recommended by Censa for such purpose shall
not be unreasonably denied or delayed by Shiratori.
10.3 Infringement Actions Against Third Parties.
(a) Shiratori and Censa shall promptly notify each other of any infringement or
unauthorized use of any Licensed Technology that may come to their attention.
Shiratori shall promptly undertake, at Shiratori’s expense, reasonable efforts
to obtain a discontinuance of the aforesaid infringement or unauthorized use
and, if not successful, Shiratori shall bring suit against such infringer or
unauthorized user. Censa, within a reasonable period of time and at its option
and expense, shall have the right to participate in any such suit. Shiratori
shall not enter into any settlement agreement with respect to such suit without
Censa's consent.
(b) If Shiratori fails to obtain a discontinuance of said infringement or
unauthorized use and/or fails to promptly bring suit against such Third Party,
then in any such event Shiratori shall give notice in writing to Censa of the
circumstance of such infringement or unauthorized use, including such evidence
of infringement as Shiratori may possess and the numbers of the patents and
patent applications so infringed. Censa may, in its


25





--------------------------------------------------------------------------------



discretion (but is not required to) (i) obtain a discontinuance of the alleged
infringing operation or unauthorized use or (ii) bring suit against such Third
Party. Any suit by Censa shall be either in the name of Censa, or in the name of
Shiratori, or jointly by Censa and Shiratori, as may be required by the law of
the forum. For this purpose, Shiratori shall execute such legal papers necessary
for the prosecution of such suit as may be reasonably requested by Censa.
(c) It is understood and agreed that the Party to this Agreement that institutes
the suit or action shall bear solely all costs and expenses associated therewith
(excepted as otherwise provided in this Agreement) and shall be entitled to
retain and keep any and all sums received, obtained, collected or recovered
whether by judgment, settlement or otherwise, as a result of such suit. In
addition, with respect to any suit for infringement or unauthorized use of the
Licensed Know-How and/or Licensed Patents, the Party that did not institute
suit, shall render all reasonable assistance to the Party that did institute
suit at the assisting Party's cost and expense, including executing all
documents as may be reasonably requested by the Party that did institute suit.
(d) Shiratori and Censa shall keep each other fully informed of all efforts to
obtain discontinuation of unauthorized uses and infringements.
(e) Infringements also shall include notices received by Shiratori or Censa
under 21 USC §355(b)(3) or §355(j)(2)(3) (a “Paragraph IV Notice”). When a
Paragraph IV Notice is received by Shiratori or Censa, each shall notify the
other in writing within [**] Business Days after receipt thereof. If Shiratori
has not brought suit within [**] days of the date of the Paragraph IV Notice,
Censa, at its sole discretion, may bring suit.
10.4 Infringement of Third Party Intellectual Property Rights. Each Party hereto
shall notify the other Party promptly in the event of the receipt of notice of
any action, suit or claim alleging infringement by Drug Substance or Product of
any Third Party patent, trademark, know-how or intellectual property in the
Territory. Shiratori shall indemnify and hold Censa harmless in the event that
the use, promotion, or sale of Drug Substance infringe or violate any Third
Party’s patent or know-how, provided such infringement or unauthorized use does
not arise or result from the negligence, misconduct or omission of Censa. In
such event, Shiratori shall immediately and thoroughly inform Censa of such
Third Party’s claim or action, and Shiratori shall take all provisional measures
so as to protect and preserve Censa’s interests hereunder.
10.5 Offset. In the event that it is necessary, in Censa's reasonable judgment,
for Censa to make royalty or other payments to a Third Party in order for Censa
to exercise or continue to exercise the rights granted to Censa pursuant to the
terms of this Agreement in relation to the Product, or Licensed Technology, and
only if Censa obtains a prior written consent from Shiratori (which consent
shall not be unreasonably conditioned, delayed, or withheld by Shiratori) to pay
such royalty or other payments, Censa shall be entitled to offset any amounts so
paid to any Third Party against amounts due or which may become due to Shiratori
under this Agreement; provided, however, that the maximum reduction shall be
[**] percent ([**]%) of the amounts otherwise owed by Censa to Shiratori.
Shiratori shall exercise its maximum efforts to protect the rights or interests
of Censa obtained hereunder.
10.6 Compulsory Licenses.


26





--------------------------------------------------------------------------------



(a) In the event that during the term of this Agreement a Regulatory Authority
in the Territory grants or compels Shiratori to grant a license to any Third
Party(ies) for the Product in any country in the Territory, Censa shall have the
benefit of any lower royalty rates granted to such Third Party(ies), but only to
the extent that such royalty rates to such Third Party(ies) are more favorable
than those granted Censa pursuant to this Agreement, and only during the period
such Third Party(ies) sell Product in those countries of the Territory where
compulsory license(s) exist and have achieved for a period of at least [**]
consecutive months a combined total sales volume of at least [**] percent
([**]%) of Censa's, its Affiliate's and sublicensee’s sales of Product in such
country(ies).
(b) If a Regulatory Authority in a country in the Territory imposes a maximum
royalty rate, such that lower royalty rates than would otherwise apply under
this Agreement are mandated in such country, then the royalty rates provided for
in this Agreement shall be reduced to equal such lower rates for sales of the
Product in such country for the period such lower royalty rate is required by
any Regulatory Authority and shall cease when Censa's royalty payment
obligations to Shiratori cease under this Agreement.
10.7 Marks for the Product. Censa shall own all trademarks, service marks, trade
names, brand names, slogans, logos, copyrights, trade dress, know-how (except as
otherwise provided in this Agreement) and goodwill developed by Censa and
associated with commercializing a Product (collectively, “Marks”). Censa shall
also own any domain names including any Marks. Shiratori shall not have any
right, title, interest or other license in or to any of the Marks, and all uses
of such Marks shall inure solely to the benefit of Censa.
10.8 No Trademark Rights.
(a) Except as otherwise provided in this Agreement, no right, express or
implied, is granted by this Agreement to use in any manner the name “Shiratori
Pharmaceutical,” “Censa Pharmaceuticals,” or any other trade name or trademark
of the other Party or its Affiliates in connection with the performance of this
Agreement.
(b) Notwithstanding the foregoing, Censa shall be entitled, at its option, to
use Shiratori's brand name on its packaging and/or promotional materials;
provided, however, that the use by Censa of Shiratori's brand name, Shiratori's
corporate name, or any phrase incorporating such name, shall be prohibited
unless and until Shiratori has agreed in advance in writing to the use, the
language employed and its location on any packaging and/or promotional
materials.
10.9 Invention Dates. In order to protect the Licensed Patents under United
States law, Shiratori agrees to maintain a policy which requires its employees
to record and maintain all data and information relating to the Licensed Patents
is such a manner as to enable the Parties to use such records to establish the
earliest date of invention and/or diligence to reduction to practice. At a
minimum, the policy shall require such individuals to record all inventions
generated by them in standard laboratory notebooks which are dated and
corroborated by non-inventors on a regular, contemporaneous basis.
10.9 No Other Rights to Censa Intellectual Property. Nothing in this Agreement
shall be construed as granting to Shiratori any ownership interest, license,
express or implied, or other right or


27





--------------------------------------------------------------------------------



title, in or to any technology or intellectual property of Censa, including but
not limited to, know-how, patents, patent applications, trade secrets, products,
formulations, delivery devices and chemical or biological materials.
ARTICLE 11.
DISPUTES, GOVERNING LAW
11.1 Disputes. If the Parties are unable to resolve a dispute within [**] days
after a matter is first considered, Censa or Shiratori, by written notice to the
other, may have such dispute referred to its respective executive officer
designated by each Party for attempted resolution by good faith negotiations.
Any such dispute shall be submitted to such executive officers no later than
[**] days following such request by either Censa or Shiratori. Such designated
executive officers shall attempt in good faith to resolve any such dispute
within [**] days after submission of the dispute.
11.2 Governing Law. This Agreement shall be construed and the respective rights
of the Parties determined according to the substantive laws of the State of
Delaware in the United States, notwithstanding the provisions governing conflict
of laws under Delaware law to the contrary. Each Party hereby irrevocably
submits to the jurisdiction of any federal or state court in the State of
Delaware to resolve any disputes arising out of or in any way relating to this
Agreement. The UNCITRAL Convention for the International Sale of Goods, as well
as any other unified law relating to the conclusion and implementation of
contracts for the international sale of goods, shall not apply.
ARTICLE 12.
MISCELLANEOUS
12.1 Assignment. Either Party hereto may assign this Agreement without the other
Party’s consent to an Affiliate or to the successor or assignee of all or
substantially all of such Party’s business or assets related to the subject
matter of this Agreement. Other than by Censa, this Agreement shall not
otherwise be assignable by either Party without the prior written consent of the
other Party, which consent shall not be unreasonably conditioned, delayed, or
withheld. This Agreement shall be binding upon and inure to the benefit of the
Parties’ permitted successors and assigns. Notwithstanding any of the foregoing
provisions of this Agreement, in the event such an assignment would trigger
Withholding Taxes on amounts payable by the assigning Party to the other Party,
the assigning Party shall be responsible for the payment of all such Withholding
Taxes; provided, however, that if such Party uses a foreign tax credit received
as a result of this payment of Withholding Taxes by the assigning Party and
thereby reduces the amount of income tax that such Party otherwise would have
paid, such Party shall refund to the assigning Party the amount of such
reduction with respect to such foreign tax credit.
12.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.3 Force Majeure. No Party shall be liable to the other Party for loss or
damages or shall have any right to terminate this Agreement for any default or
delay attributable to any Force Majeure, if the Party affected shall give prompt
notice of any such cause to the other Party. The Party giving such notice shall
thereupon be excused from such of its obligations hereunder as it is thereby
disabled from performing for so long as it is so disabled, provided, however,
that such affected Party commences and continues to use its Commercially
Reasonable Efforts to cure such cause.


28





--------------------------------------------------------------------------------



12.4 Notices.


        Notices to Shiratori shall be addressed to:


Shiratori Pharmaceutical Co., Ltd.
2-3-7 Akanehama, Narashino-shi, Chiba-ken
275-0024 JAPAN
Facsimile No.: [**]


Notices to Censa shall be addressed to:


Censa Pharmaceuticals Inc.
222 Third Street, Suite 2240
Cambridge, Massachusetts 02142 USA
Attention: Jonathan Reis, M.D., MBA, Director
Facsimile No.: +1 (617) 225-7780


Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner provided in this Agreement. Any notice
required or provided for by the terms of this Agreement shall be in writing and
shall be sent by (a) registered or certified mail, return receipt requested,
postage prepaid, (b) a reputable overnight courier service, (c) first class
mail, postage prepaid, (d) personal delivery, or (e) facsimile transmission, in
each case properly addressed in accordance with the paragraph above. The
effective date of notice shall be the actual date of receipt by the Party
receiving the same.
12.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.
12.6 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.
12.7 Counterparts. This Agreement may be executed in counterparts and such
counterparts taken together shall constitute one and the same agreement.
12.8 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
12.9 Severability. If any provision hereof is held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably


29





--------------------------------------------------------------------------------



assumed that the Parties would not have entered into this Agreement without the
invalid, illegal or unenforceable provisions.
12.10 Entire Agreement of the Parties. This Agreement, together with the CDA,
and any schedules or exhibits hereto, constitutes and contains the complete,
final and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements whether oral or written, among the Parties respecting the subject
matter hereof and thereof.
12.11 Independent Contractors. The relationship between Censa and Shiratori
created by this Agreement is one of independent contractors and neither Party
shall have the power or authority to bind or obligate the other except as may be
expressly set forth in this Agreement.
12.12 Accrued Rights; Surviving Obligations. Unless explicitly provided
otherwise in this Agreement, termination, relinquishment or expiration of the
Agreement for any reason shall be without prejudice to any rights which shall
have accrued to the benefit to any Party prior to such termination,
relinquishment or expiration, including damages arising from any breach
hereunder. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination or
expiration of the Agreement, including, without limitation, those obligations
set forth in Articles 6, 7, 8, and 9, respectively.
12.13 Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with U.S. export laws and regulations.
12.14 No Third Party Beneficiaries. No person or entity other than Censa,
Shiratori and their respective Affiliates and permitted assignees hereunder
shall be deemed an intended beneficiary hereunder or have any right to enforce
any obligation of this Agreement.
12.15 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.
12.16 Language. All documents and correspondence relating to this Agreement
shall be in the English language.
IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed and delivered this Agreement as of the Effective Date.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
THE SIGNATURE PAGE IMMEDIATELY FOLLOWS]


30





--------------------------------------------------------------------------------



SHIRATORI PHARMACEUTICAL CO., LTD.






By: /s/ Yutaka Shiratori 


Name: Yutaka Shiratori


Title: President






CENSA PHARMACEUTICALS INC.






By: /s/ Jonathan Reis


Name: Jonathan Reis


Title: Chief Executive Officer






31






--------------------------------------------------------------------------------

Amendment No. 1 to License Agreement
Amendment No. 1 to
License Agreement


This Amendment No. 1 to License Agreement (“Amendment”) dated July 31st, 2017
(the “Effective Date”) amends that certain License Agreement dated as of
February 8, 2015 by and between Shiratori Pharmaceutical Co., Ltd. having a
principal place of business at 2-3-7 Akenahma, Narashina-shi, Chiba-ken,
275-0024 JAPAN (“Shiratori”) and Censa Pharmaceuticals Inc., having a principal
place of business at 222 Third Street, Suite 2240, Cambridge, MA 02142
(“Censa”).


WHEREAS, the parties desire to modify the Agreement to reflect the
understandings they have reached with respect to their relationship; and


        WHEREAS, capitalized terms used in this Amendment but not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.


        NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


Amendments. The Agreement is hereby amended as follows:


1.Amended to Section 4.1. The parties hereby acknowledge that the milestone
payments set forth in Section 4.1(a) and 4.2(b) have been made in accordance
with the Agreement. The remaining milestone payments due under Sections
4.1(c)-(f) (“Milestones”) are hereby replaced with the following:


(c) USD[**]- upon [**] This milestone shall be subject to the payment terms set
forth in Section 2 and 3 below.


(d) USD[**] upon [**]


(e) USD[**] upon [**]


(f) USD[**] upon [**]


(g) USD[**] upon [**]


(h)USD[**] upon [**]
(i) USD[**] upon [**]


[**]


2.Manufacturing and Supply of [**]kg of Drug Substance. By [**], Shiratori shall
manufacture and deliver to Censa [**]kg of Drug Substance manufactured in



--------------------------------------------------------------------------------

Amendment No. 1 to License Agreement
accordance with cGMP and the terms and conditions of the Agreement (“[**]kg
Batch”).


3.Payment for the [**]Kg Batch and Milestone 4.1(c). Payment for the [**]kg
Batch and Milestone 4.1(c) shall be made by Censa in either cash or equity, at
Censa’s option and in accordance with Section 4 below, within [**] of receipt
and acceptance by Censa of the [**]kg Batch. Censa shall pay interest on the
said amounts due at an interest rate of [**] percent ([**]%) per annum.


4.Payment in Equity. At any time on or before the due date of the amounts set
forth in Section 3 (the “Conversion Date”), Censa shall have the option to
convert the unpaid amounts due, plus any accrued interest thereon through the
Conversion Date, into common shares at a price equal to [**]% less than the
purchase price per share of paid by the investors for securities in the
Qualified Financing or in absence of a Qualified Financing at a purchase price
equal to [**]% less than the price paid by investors in the 2016 Series A
financing. For the purposes of this Agreement, “Qualified Financing” shall mean
an investment in preferred or common stock of Censa in which Censa receives
gross proceeds of at least $[**]. Upon payment in equity, Shiratori shall
execute Censa’s stockholders’ agreement.


5. Inventorship of [**]. Shiratori’s personnel will be named as co-inventors, as
identified on Exhibit A, for patent claims directed to the [**] as set forth in
the provisional patent application entitled [**].


6.Assignment to Censa: Shiratori shall assign to Censa all of Shiratori’s right,
title, and interest in the [**] as detailed in Exhibit B. Shiratori shall be
solely responsible for any remuneration due to its personnel named as
co-inventors in accordance with Section 5, including any remuneration required
by the Japanese Patent Act or other applicable law.


7.Ownership of [**]: Upon the filing of non-provisional applications from the
[**], Censa shall assign to Shiratori any Japanese national phase patent
application of the Patent Property as detailed in Exhibit C, which discloses
various [**], as detailed in Exhibit C. Shiratori shall fully own such patent
application in Japan and shall be responsible for any prosecution, maintenance
and expenses (including the patent application filing expenses) thereof.


8.License to [**]: Censa hereby grants to Shiratori a non-exclusive license to
make, use, and sell products solely in Japan which would otherwise infringe
claims directed to [**]. In consideration for the license grant by Censa,
Shiratori shall reimburse Censa for [**]% of the cost associated with filing,
prosecution and maintenance of claims directed to [**]. The non-exclusive
license by Censa to Shiratori shall terminate immediately upon any Shiratori
breach or termination of the License Agreement and/or this Amendment.


2

--------------------------------------------------------------------------------

Amendment No. 1 to License Agreement
9.Technology Transfer to Commercial Manufacturer. Shiratori will transfer all
the technology and know-how necessary for Censa to manufacture Drug Substance as
defined in the License Agreement. Upon Censa’s request, Shiratori shall disclose
the Licensed Technology as defined in the License Agreement to Censa’s
designated third party manufacturer. Shiratori shall (a) designate qualified
technical liaisons for communications with Censa's and its manufacturer’s
technical staff, and (b) provide Censa’s and its manufacturer’s technical staff
with technical assistance, including answering questions concerning the
manufacture of the Product as Licensee reasonably requests. Censa agrees to pay
for reasonable and actual time spent by Shiratori for such technology transfer
and support at a rate of $[**] per hour and in accordance with Section 3.7 of
the Agreement and as agreed in advance by the Parties.


10.Miscellaneous. Except as modified and amended by this Amendment, the
Agreement shall remain in full force and effect and in all other respects is
ratified and confirmed by the parties.


        
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date set forth in the
introductory paragraph of this Amendment.





CENSA PHARMACEUTICALS INC.




SHIRATORI PHARMACEUTICAL CO., LTD
By: /s/ Jonathan Reis
By: /s/ Satoshi Shiratori


Jonathan Reis, CEO


Satoshi Shiratori






3


--------------------------------------------------------------------------------



Amendment No. 2 to License Agreement


        This Amendment No. 2 (“2nd Amendment”) dated May 28th, 2019 (the
“Effective Date”) amends the License Agreement dated February 8, 2016 and
Amendment No. 1 to the License Agreement dated July 31, 2017 (collectively the
“Agreement”) between Shiratori Pharmaceutical Co., Ltd. having a principal place
of business at 28F WBG Marive east 2-6-1 Nakase, Mihama-ku, Chiba-shi, Chiba
261-7090 JAPAN (“Shiratori”) and Censa Pharmaceuticals Inc., having a principal
place of business at 65 Willian Street, Suite 200, Wellesley, MA 02481
(“Censa”).
        WHEREAS, the parties desire to modify the Agreement to reflect the
understandings they have reached with respect to their relationship; and
        WHEREAS, capitalized terms used in this 2nd Amendment but not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.
        NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


Amendments. The Agreement is hereby amended as follows:


Sepiapterin [**]:
1. Inventorship of the [**]. Shiratori’s personnel, as identified in Exhibit A,
will be named as co-inventors for patent claims solely directed to the [**].


2. Assignment to Censa. Shiratori shall obtain assignments from Shiratori
personnel, as identified in Exhibit A, and shall then assign to Censa of all of
Shiratori’s right, title, and interest in the inventions of, or applications
claiming priority to, [**]. Shiratori shall be solely responsible for any
remuneration due to its personnel named as co-inventors in accordance with
Section 1, including any remuneration required by the Japanese Patent Act or
other applicable law.


3.  Section 7 of Amendment No. 1 to the License Agreement dated July 31, 2017 is
hereby replaced in its entirety with the following: Censa shall file one or more
Japanese national stage applications of, and/or Japanese divisional applications
claiming priority to, [**]. Within [**] days after grant of each Japanese each,
Censa will assign all right, title, and interest in the Japanese granted patent
to Shiratori subject to Shiratori reimbursing Censa for the prosecution expenses
(including the Japanese patent application filing expenses) thereof.



--------------------------------------------------------------------------------





4. Section 8 of Amendment No. 1 to the License Agreement dated July 31, 2017 is
replaced in its entirety with the following: Censa hereby grants to Shiratori a
non-exclusive license to make, use, and sell products solely in Japan which
would otherwise infringe claims directed to [**] in Japanese national stage
applications of, and/or Japanese divisional applications claiming priority to
[**]. In consideration for the license grant by Censa, Shiratori shall reimburse
Censa for [**]% of the cost associated with filing, prosecution, and maintenance
of claims directed to [**]. The non-exclusive license by Censa to Shiratori
shall terminate immediately upon any Shiratori breach or termination of the
License Agreement as amended.


[**]:
5. Section 1.14 of the License Agreement is hereby replaced in its entirety with
the following: “Licensed Patents” means the following patent applications and
patents owned or Controlled by Shiratori (a) as of the Effective Date or (b)
arising at any time during the term of this Agreement solely by Shiratori or
jointly by Shiratori and Censa, and all patents issuing from such patent
applications and patents and otherwise arising from any improvement or
enhancement of the manufacturing processes for or methods related to
Sepiapterin, during the term of this Agreement: (i) [**] (ii) [**]; (iii) [**];
and (iv) certain other patents owned by Shiratori, as are reasonably necessary
or useful for the manufacture, use, and sale of the Product
in the Territory, including the patent applications and/or patents listed on
Schedule 6.2(b) as amended, and all foreign counterparts of any or to any of the
aforesaid patents and/or patent applications, and including, without limitation,
as it may relate to any such patent applications and patents all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
and renewals, all letters patent granted thereon, and all patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, certificates, substitutions, confirmations,
registrations, revalidations, additions, continuations, continuations-in-part,
and divisions of any or to any of the aforesaid patent applications and patents.
Licensed Patents excludes Licensed Know-How.


6. Schedule 6.2(b) of the License Agreement is hereby replaced with the
following:
        Licensed Patents
2 of 4

--------------------------------------------------------------------------------



[**]
        Granted Patent No. or Application No.
        [**]
        [**]


7. Assignment of [**]% Interest in [**]. Subject to consent from [**], Censa
shall assign a [**]% interest in the inventions of [**] (“the Inventions”) to
Shiratori such that Censa will own a [**]% interest in the Inventions and
Shiratori will own a [**]% interest in the Inventions. Censa will control
prosecution of any applications based on the Inventions and pay all associated
costs with such prosecution, and shall by itself register its [**]% interest in
the Inventions and Shiratori’s [**]% interest in the Inventions at the United
States Patent and Trademark Office within [**] months after the conclusion of
this 2nd Amendment. Shiratori shall provide any necessary documents and take any
necessary actions requested by Censa for such registration.
In the event that Censa Discontinues (as defined herein), then at the written
request of Shiratori, Censa shall terminate the [**]. “Discontinue(s)” shall
mean when Censa or its assignee meets all of the following criteria at the same
time: 1) it does not have any active pre-clinical or clinical studies of
sepiapterin for a period of [**] months after the last report or presentation on
pre-clinical or clinical studies provided to Shiratori, 2) it is not marketing
or selling sepiapterin, and 3) it does not have any regulatory submissions
(e.g., IND, NDA, IMPD, or sNDA) relating to sepiapterin pending with either
FDA,EMA or other regulatory authority.


In the event of the termination of the [**], Censa shall provide any necessary
documents and take any reasonable action requested by Shiratori in order that
Shiratori will register its interests in the Inventions.
In the event that Shiratori discontinues operations or files for bankruptcy,
then Shiratori shall assign their [**]% interest in the inventions of [**] to
Censa, its successor, or designated assignee.


8. Effect of the termination of the Agreement. Notwithstanding any articles of
the Agreement, the provision of section 1,2,3,4 and 7 of this 2nd Amendment
shall survive the termination of the Agreement.
3 of 4

--------------------------------------------------------------------------------





9. Miscellaneous. Except as modified and amended by this 2nd Amendment, the
Agreement shall remain in full force and effect and in all other respects is
ratified and confirmed by the parties.
IN WITNESS THEREOF, the parties have caused this 2nd Amendment to be executed by
their duly authorized representatives as of the date set forth in the
introductory paragraph of this 2nd Amendment.


CENSA PHARMACEUTICALS INC.    SHIRATORI PHARMACEUTICAL CO., LTD


/s/Jonathan Reis    /s/ Satoshi Shiratori
Jonathan Reis       Satoshi Shiratori
President & CEO      President


4 of 4


--------------------------------------------------------------------------------



Amendment No. 3 to License Agreement


        This Amendment No. 3 (“3rd Amendment”) dated January 8th, 2020 (the
“Effective Date”) amends the License Agreement dated February 8, 2016 and
Amendment No. 1 to the License Agreement dated July 31, 2017 and Amendment No. 2
to the License Agreement dated May 28th, 2019 (collectively the “Agreement”)
between Shiratori Pharmaceutical Co., Ltd. having a principal place of business
at 28F WBG Marive east 2-6-1 Nakase, Mihama-ku, Chiba-shi, Chiba 261-7090 JAPAN
(“Shiratori”) and Censa Pharmaceuticals Inc., having a principal place of
business at 65 Willian Street, Suite 200, Wellesley, MA 02481 (“Censa”).
        WHEREAS, the parties desire to modify the Agreement to reflect the
understandings they have reached related to target dates for certain regulatory
and commercial milestones; and
        WHEREAS, capitalized terms used in this 3rd Amendment but not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.
        NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


Amendments. The Agreement is hereby amended as follows:


1.Section 9.2b of the License Agreement is hereby replaced in its entirety with
the following:
By Shiratori. Unless otherwise agreed between the Parties in writing, Shiratori
may elect to terminate this Agreement upon sixty (60) days’ prior written notice
to Censa in the event that Censa fails (i) to achieve Regulatory Approval in
either the United States or European Union for at least one indication within
eight (8) years from the Effective Date or (ii) to launch the Product in the
United States or European Union within nine (9) years from the Effective Date.
Censa shall, as of the effectiveness of such termination, be relieved of any and
all further obligations to make payments to Shiratori under this Agreement to
the extent not accrued prior to such termination. Censa also shall be relieved
of any and all further obligations with respect to patents and patent
applications in the Territory.


2.Section 5.1 of the License Agreement is hereby replaced in its entirety with
the following:
Royalty Rates. In further consideration of the licenses granted in this
Agreement, Censa shall pay to Shiratori royalties on the Product based on
aggregate Net Sales of such Product on a country-by-country basis in the
Territory in the amount of [**] percent ([**]%) ”Royalty Rate” or [**] percent
([**]%) “Reduced Royalty Rate”.





--------------------------------------------------------------------------------



3.Section 5.2 of the License Agreement is hereby replaced in its entirety with
the following:


Term of Royalties. Royalties under 5.1 shall be payable for each full calendar
year during the term of this Agreement and on an aggregate pro rata basis for
the first and last year of commercialization during the term of this Agreement
if such first and last years are not comprised of a full twelve (12) months, as
follows:
Royalty Rate shall be payable for the countries of the European Union, until
expiration of the last-to-expire Licensed Patent Controlled by Shiratori
covering the European Union if the making, having made, using, offering to sell,
selling or importing of such Product by Censa, its Affiliates or its
sublicensees (or the distributors of any of them) in the absence of this
Agreement, would infringe one or more Valid Claim of the Licensed Patents in the
European Union.
Royalty Rate shall be payable for the United States, until the expiration of the
last-to-expire Licensed Patent Controlled by Shiratori covering the United
States if the making, having made, using, offering to sell, selling or importing
of such Product by Censa, its Affiliates or its sublicensees (or the
distributors of any of them) in the absence of this Agreement, would infringe
one or more Valid Claim of the Licensed Patents in the United States.
Royalty Rate shall be payable for any other country in the Territory, until the
expiration of the last-to-expire Licensed Patent Controlled by Shiratori
covering the relevant country on a country-by-country basis if the making,
having made, using, offering to sell, selling or importing of such Product by
Censa, its Affiliates or its sublicensees (or the distributors of any of them)
in the absence of this Agreement, would infringe one or more Valid Claim of the
Licensed Patents in the relevant country.
(d) Reduced Royalty Rate shall be payable for any country under Section 5.2 (a),
5.2 (b) or 5.2(c) for [**] years after the expiration of the last-to-expire
Licensed Patent Controlled by Shiratori covering the relevant country on a
country-by-country basis.


2. Miscellaneous. Except as modified and amended by this 3rd Amendment, the
Agreement shall remain in full force and effect and in all other respects is
ratified and confirmed by the parties.








2 of 3

--------------------------------------------------------------------------------



IN WITNESS THEREOF, the parties have caused this 3rd Amendment to be executed by
their duly authorized representatives as of the date set forth in the
introductory paragraph of this 3rd Amendment.








CENSA PHARMACEUTICALS INC.    SHIRATORI PHARMACEUTICAL CO., LTD




/s/ Jonathan Reis      /s/ Satoshi Shiratori
Jonathan Reis       Satoshi Shiratori
President & CEO      President


3 of 3


--------------------------------------------------------------------------------



Amendment No. 4 to License Agreement


        This Amendment No. 4 (the “4th Amendment”) dated April 9th, 2020 amends
the License Agreement dated February 8, 2016 (the “Original Agreement”), as
amended by Amendment No. 1 to the License Agreement dated July 31, 2017 (the
“1st Amendment”), as further amended by Amendment No. 2 to the License Agreement
dated May 28th, 2019 (the 2nd Amendment”) and as further amended by Amendment
No. 3 to the License Agreement dated January 8th, 2020 (the “3rd Amendment”,
together with the Original Agreement, 1st Amendment, and 2nd Amendment, the
“Agreement”) by and between Shiratori Pharmaceutical Co., Ltd. having a
principal place of business at 28F WBG Marive east 2-6-1 Nakase, Mihama-ku,
Chiba-shi, Chiba 261-7090 JAPAN (“Shiratori”) and Censa Pharmaceuticals Inc.,
having a principal place of business at 65 Willian Street, Suite 200, Wellesley,
MA 02481 (“Censa”).


        WHEREAS, the parties desire to modify the Agreement to reflect the
understandings they have reached related to certain termination rights, royalty
payments, and milestone payments; and
        WHEREAS, capitalized terms used in this 4th Amendment not otherwise
defined shall have the meaning ascribed to such terms in the Agreement
        NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:


1.Section 9.2(b) of the Agreement, previously amended by the 3rd Amendment, is
hereby deleted in its entirety and replaced with the following:
(b) By Shiratori. Unless otherwise agreed between the Parties in writing,
Shiratori may elect to terminate this Agreement upon sixty (60) days’ prior
written notice to Censa in the event that Censa fails (i) to achieve Regulatory
Approval in either the United States or European Union for at least one
indication within ten (10) years from the Effective Date or (ii) to launch the
Product in the United States or European Union within eleven (11) years from the
Effective Date. Censa shall, as of the effectiveness of such termination, be
relieved of any and all further obligations to make payments to Shiratori under
this Agreement to the extent not accrued prior to such termination. Censa also
shall be relieved of any and all further obligations with respect to patents and
patent applications in the Territory.
2.Section 5.2 (d) of the Agreement, previously amended by the 3rd Amendment, is
hereby deleted it its entirety and replaced with the following:
(d) Reduced Royalty Rate shall be payable for any country under Section 5.2 (a),
5.2 (b) or 5.2(c) for [**] years after the expiration of the last-to-expire
Licensed Patent Controlled by Shiratori covering the relevant country on a
country-by-country basis.



--------------------------------------------------------------------------------

Amendment No. 4 to License Agreement


3.Section 4.1 of the Agreement, previously amended by 1st Amendment, is hereby
amended as follows:
The parties hereby acknowledge that the milestone payments set forth in Section
4.1(a), 4.1(b) and 4.1 (c) have been already made in accordance with the
Agreement. The remaining milestone payments set forth in Sections 4.1(d)-(i)
(“Milestones”) are hereby deleted in their entirety and replaced with the
following:
(d) USD[**] – [**] upon [**].
(e) USD[**] – [**] upon [**].
(f) USD[**] – [**] upon [**].
(g) USD[**] - [**] upon [**].
(h) USD[**] - [**] upon [**].
(i) USD[**] - [**] upon [**].
4. Miscellaneous: Except as modified and amended by this 4th Amendment, the
Agreement shall remain in full force and effect and in all other respects is
ratified and confirmed by the parties.


IN WITNESS THEREOF, the parties have caused this 4th Amendment to be executed by
their duly authorized representatives as of the date set forth in the
introductory paragraph of this 4th Amendment.




CENSA PHARMACEUTICALS INC.    SHIRATORI PHARMACEUTICAL CO., LTD


/s/ Jonathan Reis      /s/ Satoshi Shiratori    
Jonathan Reis       Satoshi Shiratori
President & CEO      President
image012.jpg [image012.jpg]







